


Exhibit 10.2
2011 Deferred Compensation Plan for Non-Employee Directors
1.    On or before the end of each calendar year, each non-employee member of
the Board of Directors may elect to receive his or her cash compensation for
Board or committee service, exclusive of reimbursed expenses, that becomes
payable in the following calendar year, in the form of restricted stock unit
awards (“Special RSU Awards”) issued under the Second Amended and Restated
Tree.com, Inc. 2008 Stock and Annual Incentive Plan (the “Plan”) or any
successor thereto. Such election must be in writing and received by the
Secretary of the Company no later than 5 p.m. Eastern time on the last business
day of a calendar year, and once made, such election will be irrevocable for the
following calendar year. For the avoidance of doubt, neither making nor
declining to make the election described above will affect the portion of
non-employee director compensation payable generally in the form of restricted
stock unit awards. Each such election will affect only the immediately following
calendar year, and a further election will be required for subsequent calendar
years (in each case, received as set forth above on or before the last business
day of the immediately prior calendar year).
2.    Each newly elected or appointed non-employee member of the Board
(excluding any member of the Board that may change status from employee to
non-employee) may make the election described above for the same calendar year
during which his or her appointment occurs, provided such election is in writing
and received by the Secretary of the Company no later than 5 p.m. Eastern time
on the last business day that is no more than thirty (30) days after the date of
election or appointment. Once given, such election will be irrevocable for the
calendar year in which it is made and each such election will affect only such
calendar year. A further election will be required for subsequent calendar years
(in each case, received as set forth in the paragraph above on or before the
last business day of the immediately prior calendar year).
3.    For the avoidance of doubt, neither making nor declining to make an
election to receive Special RSU Awards in lieu of cash will affect the portion
of non-employee director compensation payable generally in the form of
restricted stock unit awards.
4.    If a non-employee director makes the election described above, such
director will be entitled to receive on the date of the Company’s annual meeting
of shareholders during the following calendar year (the “Reference Date”), a
Special RSU Award for a number of shares equal to the amount of the cash
compensation otherwise due to such director on the Reference Date divided by the
closing price of the Company’s common stock reported on NASDAQ, or if the
Company’s common stock is not traded on NASDAQ, the closing price reported on
another trading market determined by the Compensation Committee to be
appropriate, on the Reference Date. If no closing price is reported on the
Reference Date, the last closing price reported prior to such date shall be used
for the foregoing calculation. Such Special RSU Award shall vest in full on the
Reference Date; provided that such Special RSU Award shall be not be granted if
recipient has terminated his or her service with the Board prior to or effective
on the Reference Date; provided further that the vesting of each such Special
RSU Award shall be accelerated in full upon a Change in Control as defined in
the Plan, as interpreted by the Compensation Committee. Each Special RSU Award
shall otherwise be subject to the terms of the Notice of Restricted Stock Unit
Award Granted Under the Plan in the form previously approved by the Compensation
Committee, or any successor form intended for awards to non-employee directors
that the Compensation Committee may approve in the future.
5.    The Compensation Committee will approve Special RSU Awards no later than
its first regularly scheduled meeting on or after each applicable Reference
Date.


  




--------------------------------------------------------------------------------




The undersigned do hereby consent that the actions set forth in the foregoing
preambles and resolutions shall have the same force and effect as though
unanimously adopted at a duly called and convened meeting on the last date
indicated below, and the undersigned do hereby direct that a copy hereof be
filed as part of the permanent records of the Company. Facsimile signatures
hereto shall have the same force and effect as original signatures, and may be
provided in counterparts.


                                                    
Date signed                     Peter Horan




                                                        
Date signed
W. Mac Lackey (Member of Compensation Committee)





                                                            
Date signed                     Douglas Lebda




Date signed                     Joseph Levin




                                                            
Date signed
Patrick L. McCrory (Member of Nominating and Compensation Committees)





                                                            
Date signed
Lance C. Melber (Member of Nominating and Compensation Committees)





                                                            
Date signed                     Steven Ozonian












